OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The Appellate Division correctly determined that plaintiffs speculative assertions failed to raise an issue of fact with respect to defendant City of Utica’s alleged creation of a dangerous sidewalk condition. Similarly, plaintiff adduced no evidence in support of the theory that defendant hotel had a duty to maintain the public sidewalk adjoining its property because the hotel used the sidewalk for a special purpose (see generally Poirier v City of Schenectady, 85 NY2d 310, 315 [1995]). In light of the completion of discovery in an earlier action involving the same allegations and parties and plaintiffs failure to request additional discovery in this action, summary judgment was not prematurely granted (see Chemical Bank v PIC Motors Corp., 58 NY2d 1023, 1026 [1983]).
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.